Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments 
Applicants remarks/amendments received on 06/21/2021 has been entered.
Independent claims 1, 2, and 5-20 have been amended. 
Claims 1-20 remained pending.
Outstanding USC 112B rejection has been withdrawn based on amendments/arguments received.
The indicated allowability of dependent claims 8-10 and 18-19 are withdrawn in view of the newly discovered reference(s) cited below.  Rejections based on the newly cited reference(s) follow. Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claims Objections
Claim 1 objected to because of the following informalities:  The claim recites “on a basis of reliability information including information regarding a reliable source that is a soruce located in an office setting”, it appears that applicant erred grammatically the wording of “soruce” instead of source. Appropriate correction is required.

Response to Arguments/Remarks 
The arguments of pages 6-7 reciting “Applicant respectfully traverses this rejection.  Thus, according to the features of claim 1, a system can advantageously consider what is reliable based upon whether it is in an office setting (and thus, more secure), and accordingly save personal settings based upon such an identification. In Fujii, there is identification about the settings and discussion whether there is synchronization with the external apparatus. There is also discussion whether there is authority to specify a registration destination for the user information file to be read and written from. However, Fujii lacks any consideration of reliability of a source being whether it is located in an office setting, let alone taking actions relating to determining savable personal settings in view of such reliability. Tong fails to remedy these deficiencies of Fujii. Thus, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 20 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Juncker et al (US 2018/0375891, A1).

     Regarding claim 1, Juncker teaches an information processing system (an information processing system of at least para. 0038-0042, and 0095 comprising an agent 116 or processor configured to in at least para. 0039-0040 to obtain relevant and personal settings information of a user indicative of a source logged and accessing device 104, or administrator user of para. 0038-0042 from apparatus 102, the agent 116 analyzed and ascertain security risks of the obtained personal settings information and decide if said settings are savable based on the determined user or source information), comprising: 
a processor configured to obtain personal settings of an authenticated user (the agent 116 further indicative of said processor in further para. 0039-0042 analyzed obtained personal user contents, personal settings which in a case maybe from an authenticated administrator as user personal settings of said authenticated user); 
identify, among the obtained personal settings on a basis of reliability information including information regarding a reliable source that is a soruce located in an office setting, savable personal settings, which are to be saved to an apparatus that 
 generate, determination information indicating the savable personal settings, which are to be saved to the apparatus, and cause the apparatus to save the savable personal settings obtained on a basis of the determination information (the analyzed account settings information and/or personal settings information of at least para. 0039-0040, and 0095 are used further to generate in a case a trusted administrator determination information indicating an allowable savable personal settings, which maybe saved or override to the apparatus 104, and cause the apparatus 104 to save the savable personal settings obtained on a basis of the determination information and obviously on a basis of a result of identification of said administrator source).
    Juncker teaches the claimed invention in at least 0038-0042, 0059-0061 and 0095 where a user’s personal settings information are obtained and stored, the system to ascertain whether the requested user device and/or the user information 




     Regarding claim 20, Juncker teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (an information processing system of at least para. 0111 comprising said computer readable medium storing a program causing a computer or processor of at least para. 0038-0042, and 0095 to obtain further in at least para. 0039-0040 relevant and personal settings information of a user indicative of a source logged and accessing device 104, or administrator user of para. 0038-0042 from apparatus 102, the agent 116 analyzed and ascertain security risks of the obtained personal settings information and decide if said settings are savable based on the determined user or source information), comprising: 
comprising: obtaining personal settings of an authenticated user (the agent 116 further indicative of said processor in further para. 0039-0042 analyzed obtained personal user contents, personal settings which in a case maybe from an authenticated administrator as user personal settings of said authenticated user); 
source that is a source located in an office setting, personal settings savable to an apparatus that has requested authentication of the user (ascertaining further in at least para. 0039-0042, and 0095 whether said device or source of further para. 0040-0042, and 0059-0061 is within an office network, off network or the like, and further whether said obtained or override personal settings of para. 0039-0040 and 0095 are from the authorized administrator which understoodly is a considered trusted source, and in a case it is determined that said source is trusted or is the administrator to allow the system or agent to save said personal settings); 
generating, determination information indicating the personal settings savable to the apparatus and saving the personal settings obtained on a basis of the determination information (the analyzed account settings information and/or personal settings information of at least para. 0039-0040, and 0095 are used further to generate in a case a trusted administrator determination information indicating an allowable savable personal settings, which maybe saved or override to the apparatus 104, and cause the apparatus 104 to save the savable personal settings obtained on a basis of the determination information and obviously on a basis of a result of identification of said administrator source).

Claim(s) 3-7, and 11-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Juncker in view of Tong et al. (US 2020/0267283, previously cited). 

      Regarding claim 3 (according to Claim 2), Juncker further teaches wherein
the processor is configured to, if determining that the apparatus is not reliable, generate the determination information (it is further understood in at least para. 0038-0042, said agent obviously configured based on at least a determined risk factor of received personal settings information to ascertain if the apparatus is not reliable and to generate the determination information).
    However, Juncker is silent regarding specifically generate the determination information to indicate part of the personal settings.
    Tong further teaches in at least para. 0039-0044 a case where the device does not meet a certain criteria such as not within a certain internet range, an address location, not meeting a certain confidentiality level, to generate the determination information to indicate an alternative part, or partial part of the personal settings information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker in view of Tong to include wherein if determining that said apparatus is not reliable, generate the determination information to indicate part of the personal 

      Regarding claim 4 (according to Claim 3), Juncker further teaches wherein
 the personal settings is a personal setting whose level, which indicates a degree of safety of information, is equal to or lower than a certain threshold (para. 0039-0040 and 0095, personal settings understood from a source of a higher security level as personal setting whose level, which indicates a degree of safety of information, is equal to or lower than a certain threshold
    However, Juncker is silent regarding specifically the part of said personal settings is said personal setting whose level, which indicates a degree of safety of information, is equal to or lower than a certain threshold.
     Tong further teaches in at least para. 0039-0044 case where the device does not meet a certain criteria such as not within a certain internet range, an address location, not meeting a certain confidentiality level comprising at least a set preferred setting whose level, which indicates a degree of safety of information, is equal to or lower than a certain threshold. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker in view of Tong to include wherein part of said 

      Regarding claim 5 (according to Claim 1), Juncker further teaches wherein
 the processor is configured to set, in the reliability information as the reliable source, the apparatus with the information regarding the reliable source (para. 0039-0040 and 0095, further implies the GPO settings or those overriding previous personal settings are understoodly configured as  to set, in the reliability information as the reliable source, the apparatus with the information regarding the reliable source not set in the reliability information).
      However, Juncker is silent regarding specifically set, in the reliability information as a reliable apparatus, an apparatus that has requested the authentication of the user with the information regarding the reliable apparatus not set in the reliability information.
    Tong further teaches in at least para. 0039-0044 the devices identified as a reliable device, and also in at least para. 0039-0044 in the reliability information as a reliable apparatus, an apparatus that has requested the authentication of the user with the information regarding the reliable apparatus not set in the reliability 

      Regarding claim 6 (according to Claim 5), Juncker further teaches wherein 
the processor is configured to set the apparatus and an additional apparatus belonging to a certain range from the apparatus in the reliability information as reliable sources (para. 0039-0042, 0047 and 0095, further implies the devices 104 and 102 in a case within an office or on-network maybe obviously designated as safe apparatuses understoodly implying said additional apparatus belonging to a certain range from the apparatus within said network of para 0047 as said reliable sources).

      Regarding claim 7 (according to Claim 5), Juncker further teaches wherein 
the processor is configured to, if the apparatus with the information regarding the reliable source not set in the reliability information is installed in an unreliable place, not set the apparatus in the reliability information as a-the reliable source (it is further illustrated in at least para. 0040 and 0047, the system to set device to be 

     Regarding claim 11, 12, 13, 14, 15, 16, and 17 (according to Claim 1, 2, 3, 4, 5, 6, 7), respectively, Juncker is silent regarding wherein the apparatus is an image forming apparatus.  
    Tong further teaches in at least Figs. 6B-8 and para. 0021, and 0025 said apparatus that has requested the authentication of the user is an image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker in view of Tong to include wherein apparatus that has requested the authentication of the user is an image forming apparatus, as one skill in the art may further appreciate a case where the requesting printer or apparatus may be one of a printer or image forming apparatus that has requested the authentication of the user which maybe in a case identified within the network, department or one outside domain range, where the providing of personal settings data maybe compromised in a case .

Claim(s) 8, 10, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Juncker in view of Tong, and further in view of Chen et al. (US 2013/0091540, A1). 

    Regarding claim 8 (according to Claim 7), Juncker in view of Tong are silent regarding wherein said processor is configured to, if a number of times of authentication requested by the apparatus becomes equal to or larger than a certain threshold, set the apparatus in the reliability information as the reliable source.
    Chen teaches an information processing system in at least para. 0065 and 0094 configured to set up a device as an unreliable source based on at least device location and number of unsuccessful logins, further determines if a number of times of authentication requested by the apparatus becomes equal to a certain threshold, set the apparatus in the reliability information as the reliable source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker in view of Tong, and further in view of Chen to include wherein said processor configured to, if a number of times of authentication requested by the apparatus becomes equal to or larger than a certain threshold, set the apparatus in the reliability information as the reliable source, as discussed above, as one skill in the art may further appreciate a case where the requesting printer or apparatus may be one of a printer 

source.  
   Chen further teaches the information processing system in at least para. 0065 and 0094 configured to set up a device as an unreliable source based on at least the location, the processor, based on at least number of requested authentication of the user, determines the apparatus in the reliability information as the reliable source or not reliable, and if said apparatus that has requested the authentication of the user the number of times equal to or larger than the certain threshold is obviously installed in an unreliable place, said processor obviously does not set the apparatus in the reliability information as the reliable source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker in view of Tong, and further in view of Chen to include wherein if said apparatus that has requested the authentication of the user the number of times equal to or larger than the certain threshold is installed in an unreliable place, the processor does not set the apparatus in the reliability information as the reliable source, as discussed above, as one skill in the art may further appreciate a case where the requesting printer or apparatus may be 


    Tong further teaches in at least Figs. 6B-8 and para. 0021, and 0025 said apparatus that has requested the authentication of the user is an image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker  in view of Tong to include wherein apparatus that has requested the authentication of the user is an image forming apparatus, as one skill in the art may further appreciate a case where the requesting printer or apparatus may be one of a printer or image forming apparatus that has requested the authentication of the user which maybe in a case identified within the network, department or one outside domain range, where the providing of personal settings data maybe compromised in a case of said printer or access source device deemed not reliable, a case exist in at least Tong where the server and/or authorizing printer determines a trust level, or confidentiality level of the requesting device, in a case said apparatus or printer does not belong to a certain range from the authorizing apparatus that has requested the authentication of the user in the reliability information, said device based on preset data maybe determined in a case as unreliable apparatuses, on the basis of the device source reliability, when it is identified as a reliable apparatus, the requesting data maybe delivered based on its determined reliability, thereby the .

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Juncker in view of Tong, and further in view of Burgess et al. (US 2020/0159949, A1). 

    Regarding claim 9 (according to Claim 8), Juncker in view of Tong are silent regarding wherein the processor is configured to generate determination information -3-Application No. 16/889,943 indicating part of the personal settings for the apparatus that has requested the authentication of the user the number of times equal to or larger than the certain threshold.  
generate determination information -3-Application No. 16/889,943 indicating part of the personal settings for the apparatus that has requested the authentication of the user the number of times equal to or larger than the certain threshold, as discussed above, a case exists when the number of failed authentication or attempts in Juncker in view of Tong, and further in view of Burgess reaches a preset number, the prior arts all respectively perform a predetermined action, as one skill in the art may further appreciate a case where in at least Burgess, a part of the personal credentials or settings are blocked or obscured for said user’s device or  apparatus that has requested the authentication of the user the number of times equal to or larger than the certain threshold, whereby said device or apparatus subsequently may obviously be set in the reliability information as an unreliable source, on the basis of the device source 

     Regarding claim 19 (according to Claim 9), respectively, Juncker is silent regarding wherein the apparatus is an image forming apparatus.  
    Tong further teaches in at least Figs. 6B-8 and para. 0021, and 0025 said apparatus that has requested the authentication of the user is an image forming apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Juncker  in view of Tong to include wherein apparatus that has requested the authentication of the user is an image forming apparatus, as one skill in the art may further appreciate a case where the requesting printer or apparatus may be one of a printer .

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        7/27/2021